i          i      i                                                               i       i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00001-CV

                                     Ashwin Alexander KALIA,
                                            Appellant

                                                  v.

                         TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                      Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 332748
                             Honorable H. Paul Canales, Judge Presiding

Opinion by:       Catherine Stone, Justice

Sitting:          Catherine Stone, Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 9, 2008

AFFIRMED

           Ashwin Kalia appeals the trial court’s judgment affirming an administrative law judge’s

(“ALJ”) order suspending his driver’s license. On appeal, Kalia contends the ALJ erred by finding

a reasonable suspicion existed for stopping him. We affirm the trial court’s judgment.

                                             BACKGROUND

           The facts of this case are undisputed. Kalia was stopped by officer Matthew Stacy on May

12, 2007 when the officer noticed Kalia’s driver’s side stoplamp, i.e., brake light, to his Ford SUV
                                                                                                    04-08-00001-CV


was defective.1 Upon stopping Kalia for his defective stoplamp, Officer Stacy smelled the odor of

alcohol emanating from Kalia’s vehicle and noticed Kalia’s speech was slurred. Officer Stacy

proceeded to administer field sobriety tests to Kalia after Kalia admitted that he had been drinking.

Officer Stacy received positives on all six clues on the HGN test he administered, three clues on the

walk and turn test, and two clues on the one-leg stand test. Kalia was subsequently advised of his

rights and arrested for driving while intoxicated.

         An administrative hearing was held regarding the suspension of Kalia’s driver’s license. The

ALJ was presented with evidence from the arresting officer indicating that Kalia’s driver’s side

stoplamp was inoperable at the time of his stop. The ALJ was also presented with a visual

recording confirming the fact that Kalia’s driver’s side stoplamp did not illuminate. At the

conclusion of the administrative hearing, the ALJ issued an order authorizing the Texas Department

of Public Safety (“the Department”) to suspend Kalia’s driver’s license. The administrative decision

contained language stating that a “reasonable suspicion to stop [Kalia] existed, in that a Texas peace

officer within his jurisdiction observed [Kalia] operate a motor vehicle on a Texas public roadway

without a driver’s side stoplamp.” The decision further stated that “the stoplamp at the top middle

of [Kalia’s] rear window does not fit the definition of a required stoplamp, or taillamp as stated in

TEX. TRANSP. CODE ANN. §§ 547.322 and 547.3215.”

         Kalia appealed the ALJ decision to the Bexar County Court at Law based on his contention

that his stop was not based on a reasonable suspicion. According to Kalia, Officer Stacy did not

have a reasonable suspicion to stop him for a traffic offense because Texas law requires him to have



         1
           The SUV Kalia was driving at the time of his stop came equipped with three stoplamps — one on each side
of the rear of the vehicle and the third at the top midline of the rear window. Other than the driver’s side stoplamp,
Kalia’s remaining stoplamps were functioning properly at the time of his stop.

                                                         -2-
                                                                                       04-08-00001-CV


only two functioning stoplamps on his vehicle, not three. The trial court upheld Kalia’s driver’s

license suspension, noting the administrative decision was supported by substantial evidence and

was not arbitrary or capricious. Kalia now appeals the trial court’s decision, arguing that the trial

court erred in affirming the suspension of his driver’s license.

                          STANDARD OF REVIEW & APPLICABLE LAW

       We review administrative license suspension decisions under a substantial evidence standard

of review. Mireles v. Tex. Dep’t of Pub. Safety, 9 S.W.3d 128, 131 (Tex. 1999). Courts applying

the substantial evidence standard of review may not substitute their judgment for that of the agency.

Id. “The issue for the reviewing court is not whether the agency’s decision was correct, but only

whether the record demonstrates some reasonable basis for the agency’s action.” Id. This court

must affirm administrative findings in contested cases if there is more than a scintilla of evidence

to support them. Id. “In fact, an administrative decision may be sustained even if the evidence

preponderates against it.” Id.

       “An officer conducts a lawful temporary detention when he has reasonable suspicion to

believe that an individual is violating the law.” Castilleja v. Tex. Dep’t of Pub. Safety, No. 04-05-

00841-CV, 2006 WL 2546327, *1 (Tex. App.—San Antonio 2006, no pet.) (mem. op.). Reasonable

suspicion exists if the officer has specific, articulable facts that, when combined with rational

inferences from those facts, would lead him to reasonably conclude that a particular person actually

is, has been, or soon will be engaged in a violation of the law. Id. “To support a finding of

reasonable suspicion, the evidence need not establish that a traffic violation was actually committed,

but only that the facts supported a reasonable suspicion that a violation was in progress or had been




                                                 -3-
                                                                                                      04-08-00001-CV


committed.” Id. Courts make a reasonable suspicion determination by considering the totality of

the circumstances. Id.

         One of the transportation statutes relied on by the ALJ in this case was section 547.3215 of

the Texas Transportation Code, which requires Texas drivers to comply with federal standards for

motor vehicles. See TEX. TRANSP. CODE ANN. § 547.3215 (Vernon 1999). Section 547.3215

provides: “Unless specifically prohibited by this chapter, lighting, reflective devices, and associated

equipment on a vehicle or motor vehicle must comply with: (1) the current federal standards in 49

C.F.R. Section 571.108; or (2) the federal standards in that section in effect, if any, at the time the

vehicle or motor vehicle was manufactured.” Id. The federal standards pertinent to this case require

passenger vehicles less than 80 inches in width to have three stoplamps on the rear of the vehicle;

one on each side of the vehicle’s vertical centerline, at the same height, and as far apart as

practicable, and one high-mounted on the vertical centerline.2

                                                    DISCUSSION

         On appeal, Kalia claims that we must overturn the ALJ’s reasonable suspicion determination

because the Department was required to offer proof to the ALJ that he actually committed a specific

traffic offense. Although Kalia contends the Department failed to demonstrate that he actually

committed a traffic violation, the Department was not required to do so. The Department was only

required to prove that Officer Stacy reasonably believed a traffic violation was in progress. See



         2
            49 C.F.R. § 571.108, S5.1.1, Tables III, IV (2008). It is apparent from the video of Kalia’s stop that Kalia
was not driving a vehicle that is 80 inches or more in width. Although Ford has manufactured an SUV with a width of
80 inches or more — the 2000 Ford Excursion — the video reflects that Kalia was not driving an Excursion at the time
of his stop. See http://www.edmunds.com/used/2000/ford/excursion/8289/specs.html (noting the 2000 Ford Excursion
is 80 inches in width). We note the widest SUV currently manufactured by Ford is the Ford Expedition, with a vehicle
width of 78.8 inches. See http://www.edmunds.com/new/2008/ford/expeditionel/100890451/specs.html (noting the 2008
Ford Expedition EL is 78.8 inches in width); http://www.edmunds.com/new/2008/ford/expedition/100888841/specs.html
(noting the 2008 Ford Expedition is 78.8 inches in width).

                                                          -4-
                                                                                      04-08-00001-CV


Castilleja, 2006 WL 2546327 at *1; Tex. Dep’t of Pub. Safety v. Nielsen, 102 S.W.3d 313, 317

(Tex. App.—Beaumont 2003, not pet.).

       Kalia’s operation of his vehicle without a properly operating driver’s side stoplamp provided

Officer Stacy with a reasonable basis to believe that Kalia had committed a violation of the law. See

TEX. TRANSP. CODE ANN. § 547.3215. Because Officer Stacy had a reasonable basis for suspecting

that Kalia committed a traffic offense, we hold the record provides more than a scintilla of evidence

to support the ALJ’s reasonable suspicion determination. Kalia’s appellate complaints are therefore

overruled.

                                           CONCLUSION

       The judgment of the trial court is affirmed.



                                                       Catherine Stone, Justice




                                                 -5-